Title: From Benjamin Franklin to John Jay, 23 April 1782
From: Franklin, Benjamin
To: Jay, John


Dear Sir,
Versailles, April 23. 1782.
I wrote a few Lines to you from Passy to go by the Post of this Day, pressing you to come hither as soon as possible. I have just mention’d it to M de Vergennes, who is of Opinion it will be proper to leave Mr. Carmichael there, that it may not seem as if we abandon’d that Court. As I understand a Courier is just setting out from hence for Madrid, I add this Line to inform you of this particular, having great regard to the Judgment of this Minister. Let me know by a previous Line if you conclude to come, & if, as I hope, Mrs Jay will accompany you, that I may provide for you proper Lodgings. I am, with great & sincere Esteem, Dear Sir, Your most obedient & most humble Servant
B Franklin
His Excelly. J. Jay Esqe.
 
Endorsed: Dr Franklin 23 Ap. 1782 Recd 1 May Do and [answered] 8 Do
